L. Barron Hill, J.
Petitioner moves by show cause order to compel the Board of Elections of the City of New York to nullify its certification of a vacancy for the office of Democratic Committeeman in the 15th Election District, 4th Assembly District, Queens County, City of New York, and to issue a certification of election for that office to the petitioner herein.
At the primary election held on June 5, 1956, four men and four women appeared on the ballot in groups of four, two men at the top and two women at the bottom of each. After the *471primary election, three men and one woman, including petitioner, were originally certified by the Board of Elections as being the successful candidates, they having received the highest number of votes and were notified accordingly by letter. At a County Committee meeting, held on June 20, 1956, petitioner was notified in writing handed to him at the meeting that the Board of Elections had reversed its findings and declared that two male members and one female member were elected and that a vacancy existed for the other female member since the remaining three female members had received the same number of votes.
Rule 3 of section 2 of the Democratic County Committee Rules is as follows: ‘ ‘ Members of the county committee from each election district shall be equally divided, as far as practicable between the sexes.”
The primary ballot was valid although it did not designate the candidates “ male ” and “ female ”. (Matter of Calvin v. Board of Elections of Suffolk County, 255 App. Div. 721.) In the case at bar, the voter had reasonable notice of the sex of each candidate which is all that is required in order that he may vote intelligently.
Respondent argues that the words “ as far as practicable ” in the committee rules refers to a situation where the number is not equal in a particular district, or where there are no available candidates of one sex or the other. It would seem to me that the rule is one of policy and is not mandatory on the committee members or the voters. The voters have spoken and the will of the majority must be respected and given effect.
It follows that the motion is granted.
Submit order.